Exhibit 10.2

 

PERPETUAL SOFTWARE LICENSE AGREEMENT

 

This Perpetual Software License Agreement (the “Agreement”) is made and entered
into this 15th day of March, 2009 (the “Effective Date”), by and between CMS
Solutions, Inc., a California corporation (“Licensor”), MITCHELL ALLEE (“Allee”)
and RPW Consolidated Information Systems Incorporated, a New Hampshire
corporation (“Licensee”).

 

W I T N E S S E T H :

 

WHEREAS, Licensor has developed and owns software commonly referred to “Icarus
Airline Web 6.0”, which is a content management system designed to assist an
organization in the travel industry streamline its business processes; and

 

WHEREAS, Licensee wishes to license the Software from Licensor, and Licensor is
willing to license the Software to Licensee, upon the terms and conditions set
forth in this Agreement; and

 

WHEREAS, Allee owns all of the outstanding shares of stock in Licensor.

 

NOW, THEREFORE, in consideration of the mutual covenants, agreements and
warranties herein contained, the parties hereby agree as follows:

 


ARTICLE I
CERTAIN DEFINITIONS


 


1.1           “EXISTING LICENSE AGREEMENT” SHALL MEAN THAT CERTAIN NON-EXCLUSIVE
LICENSE AGREEMENT FOR THE USE OF THE SOFTWARE SET FORTH ON EXHIBIT “A” ATTACHED
HERETO.  LICENSOR AGREES THAT IT WILL NOT PERMIT THE SOFTWARE TO BE USED UNDER
THE EXISTING LICENSE AGREEMENT FOR ANY PURPOSE BEYOND THE AIRLINE OPERATIONS OF
PINNACLE AIRLINES.


 


1.2           “INTELLECTUAL PROPERTY” SHALL MEAN ALL LOGOS, DOMAIN NAMES,
TRADEMARKS AND SERVICE MARKS (WHETHER REGISTERED OR UNREGISTERED), TRADE NAMES,
TRADE DRESS, DESIGNS AND GENERAL INTANGIBLES OF LIKE NATURE, TOGETHER WITH ALL
GOODWILL RELATED THERETO (COLLECTIVELY, “TRADEMARKS”); UNITED STATES AND FOREIGN
PATENTS, PATENT APPLICATIONS, PATENT LICENSE RIGHTS, INDUSTRIAL DESIGN
REGISTRATIONS, PATENTABLE INVENTIONS AND CERTIFICATES OF INVENTION (INCLUDING
ANY CONTINUATIONS, CONTINUATIONS-IN-PART, DIVISIONALS, REISSUES, RENEWALS AND
APPLICATIONS RELATED THERETO) (COLLECTIVELY “PATENTS”); RIGHTS ASSOCIATED WITH
WORKS OF AUTHORSHIP OR EXPRESSION, INCLUDING ALL EXCLUSIVE EXPLOITATION RIGHTS,
COPYRIGHTS, NEIGHBORING RIGHTS, MORAL RIGHTS AND MASK WORKS (INCLUDING ANY
REGISTRATIONS AND APPLICATIONS THEREFOR AND WHETHER REGISTERED OR UNREGISTERED),
(COLLECTIVELY “COPYRIGHTS”); AND INFORMATION, INCLUDING A FORMULA, PATTERN,
COMPILATION, PROGRAM, DEVICE, METHOD, TECHNIQUE, OR PROCESS, THAT:  (1) DERIVES
INDEPENDENT ECONOMIC VALUE, ACTUAL OR POTENTIAL, FROM NOT BEING GENERALLY KNOWN
TO THE PUBLIC OR TO OTHER PERSONS WHO CAN OBTAIN ECONOMIC VALUE FROM ITS
DISCLOSURE OR USE; AND (2) IS THE SUBJECT OF EFFORTS TO MAINTAIN ITS SECRECY
(COLLECTIVELY, “TRADE SECRETS”).  “TRADE SECRETS” INCLUDE COMPUTER SOFTWARE;
DATABASES; WORKS OF AUTHORSHIP; MASK WORKS; TECHNOLOGY; KNOW-HOW, PROPRIETARY
PROCESSES, FORMULAE, ALGORITHMS, MODELS, USER INTERFACES, CUSTOMER LISTS,
INVENTIONS, DISCOVERIES, CONCEPTS, IDEAS, TECHNIQUES, METHODS, SOURCE CODES,
OBJECT CODES, METHODOLOGIES AND, WITH RESPECT TO ALL OF THE FOREGOING, RELATED
CONFIDENTIAL DATA OR INFORMATION.


 

--------------------------------------------------------------------------------


 


1.3           “LAW” SHALL MEAN ANY FEDERAL, STATE, LOCAL OR OTHER LAW, STATUTE,
ORDINANCE, REGULATION, RULE, POLICY, GUIDELINE, ORDINANCE, ORDER, JUDGMENT,
CONSENT DECREE, PERMIT, SETTLEMENT AGREEMENT, JUDICIAL OR ADMINISTRATIVE
DECISION, INJUNCTION OR REQUIREMENT OF ANY KIND APPLICABLE TO OR BINDING ON
LICENSEE, LICENSOR, OR THE SOFTWARE.


 


1.4           “LICENSEE DERIVATIVE WORKS” SHALL MEAN ALL MODIFICATIONS,
IMPROVEMENTS, ADDITIONS, CHANGES, REVISIONS AND ENHANCEMENTS, AND ANY
DERIVATIVES THEREOF, OF THE SOFTWARE DEVELOPED BY LICENSEE.


 


1.5           “LIEN” SHALL MEAN ANY ENCUMBRANCE OR RESTRICTION OF ANY KIND,
INCLUDING, WITHOUT LIMITATION, ANY PLEDGE, SECURITY INTEREST, LIEN, CHARGE,
HYPOTHECATION, CLAIM, OPTION, RIGHT OF FIRST REFUSAL OR RESTRICTION, HOWEVER
IMPOSED.


 


1.6           “LOSSES” SHALL MEAN ALL LIABILITIES, EQUITABLE REMEDIES, LOSSES,
COSTS, FINES, DAMAGES OF ANY NATURE, JUDGMENTS, PENALTIES, DIMINUTION OF VALUE,
OR EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES AND COSTS
OF LITIGATION).


 


1.7           “PERSON” SHALL MEAN ANY INDIVIDUAL, CORPORATION, PARTNERSHIP,
LIMITED LIABILITY COMPANY, ASSOCIATION, TRUST, OR OTHER ENTITY OR ORGANIZATION.


 


1.8           “SOFTWARE” SHALL MEAN THE ICARUS AIRLINE WEB 6.0 SOFTWARE AND
INCLUDES ANY AND ALL (I) COMPUTER PROGRAMS, INCLUDING ANY AND ALL SOFTWARE
IMPLEMENTATIONS OF ALGORITHMS, MODELS AND METHODOLOGIES, WHETHER IN SOURCE CODE
OR OBJECT CODE, (II) DATABASES AND COMPILATIONS, INCLUDING ANY AND ALL DATA AND
COLLECTIONS OF DATA, WHETHER MACHINE READABLE OR OTHERWISE, (III) DESCRIPTIONS,
SCHEMATICS, FLOW-CHARTS AND OTHER WORK PRODUCT USED TO DESIGN, PLAN, ORGANIZE
AND DEVELOP ANY OF THE FOREGOING, AND (IV) ALL DOCUMENTATION, INCLUDING USER
MANUALS AND TRAINING MATERIALS, RELATING TO ANY OF THE FOREGOING (THE
“DOCUMENTATION”).


 


1.9           “TRAVEL APPLICATIONS” SHALL MEAN THE USE OF THE SOFTWARE FOR ALL
APPLICATIONS INVOLVING THE TRAVEL INDUSTRY, INCLUDING, BUT NOT LIMITED TO, AIR
TRAVEL, BUS TRAVEL, TRAIN TRAVEL, CRUISES, TRAVEL AGENCIES, ON-LINE BOOKINGS,
HOTELS, RENTAL CARS, TRAVEL ATTRACTIONS, TOURS, AND RELATED TRAVEL SERVICES.


 


ARTICLE II
GRANT OF LICENSE


 


2.1           LICENSOR HEREBY GRANTS TO LICENSEE, WITH THE EXCEPTION OF THE
EXISTING LICENSE AGREEMENT, AN EXCLUSIVE, WORLDWIDE, IRREVOCABLE, PERPETUAL
LICENSE TO USE AND SUBLICENSE LICENSOR’S SOFTWARE FOR ANY AND ALL TRAVEL
APPLICATIONS.  LICENSOR HAS SUPPLIED LICENSEE WITHOUT CHARGE ONE (1) COPY OF ALL
DOCUMENTATION.  FOR CLARITY, LICENSOR AND ALLEE CONFIRM THAT EXCLUSIVE OWNERSHIP
AND USE OF THE SOFTWARE FOR TRAVEL APPLICATIONS BELONG TO LICENSEE, AND NEITHER
LICENSOR NOR ALLEE SHALL EVER BE PERMITTED TO USE THE SOFTWARE OR ANY PORTION OR
DERIVATIVES THEREOF FOR TRAVEL APPLICATIONS.


 

Licensee may request Licensor’s consent to other uses of the Software not
interfering with Licensor’s use or planned use or marketing of the Software for
applications other than Travel Applications and Licensor’s consent thereto shall
not be unreasonably withheld.

 


2.2           LICENSEE MAY USE, ENJOY AND OBTAIN ECONOMIC BENEFIT FROM THE
SOFTWARE IN ANY MANNER IT CHOOSES, INCLUDING WITHOUT LIMITATION ENTERING INTO
SUBLICENSE ARRANGEMENTS.  LICENSOR ACKNOWLEDGES THAT LICENSEE INTENDS TO MODIFY
THE SOFTWARE FOR APPLICATION IN ITS OWN BUSINESS OR IN THE BUSINESSES OF
LICENSEE’S SUBLICENSEES.  LICENSOR SHALL PROVIDE LICENSEE WITH A COPY OF THE
SOURCE CODE FOR SUCH PURPOSES.  NOTHING CONTAINED HEREIN SHALL PRECLUDE LICENSEE
FROM

 

2

--------------------------------------------------------------------------------


 


COMPILING A PROGRAM IN WHICH A SOURCE CODE LISTING IS PRODUCED IN THE ORDINARY
COURSE OF MODIFYING OR ENHANCING THE SOFTWARE.  ANY MODIFIED VERSION OF THE
LICENSED SOFTWARE WILL CONSTITUTE LICENSEE DERIVATIVE WORKS HEREUNDER THAT MAY
BE USED BY LICENSEE AND THAT SHALL BE OWNED EXCLUSIVELY BY LICENSEE.  LICENSOR
SHALL HAVE NO RIGHTS TO ANY OF LICENSEE’S DERIVATIVE WORKS AND IF EXPOSED TO ANY
OF LICENSEE’S DERIVATIVE WORKS, SHALL TREAT SUCH DERIVATIVE WORKS AS LICENSEE’S
CONFIDENTIAL INFORMATION AND SHALL NOT USE OR DISCLOSE SUCH DERIVATIVE WORKS AT
ANY TIME WITHOUT THE PRIOR WRITTEN CONSENT OF LICENSEE.  LICENSOR AGREES TO TAKE
REASONABLE STEPS NECESSARY TO INSURE THAT PERSONS HAVING ACCESS TO LICENSEE’S
DERIVATIVE WORKS REFRAIN FROM ANY UNAUTHORIZED REPRODUCTION OR DISCLOSURE OF
SUCH INFORMATION AND DATA OTHER THAN TO THOSE EMPLOYEES OF LICENSOR WHO (I) HAVE
A NEED TO HAVE SUCH ACCESS IN ORDER TO ENABLE LICENSEE TO UTILIZE THE SOFTWARE
AS CONTEMPLATED BY THIS AGREEMENT, AND (II) HAVE BEEN ADVISED OF AND HAVE AGREED
TO TREAT SUCH DERIVATIVE WORKS AS CONFIDENTIAL.  LICENSOR AGREES TO TAKE
REASONABLY NECESSARY SECURITY MEASURES IN ORDER TO SATISFY ITS OBLIGATIONS OF
NONDISCLOSURE HEREUNDER.  LICENSOR AGREES TO NOTIFY LICENSEE PROMPTLY OF THE
CIRCUMSTANCES SURROUNDING ANY UNAUTHORIZED POSSESSION, USE OR KNOWLEDGE OF ANY
PART OF LICENSEE’S DERIVATIVE WORKS OR PHYSICAL EMBODIMENTS THEREOF, THE
DOCUMENTATION THEREFORE, OR OTHER INFORMATION MADE AVAILABLE TO LICENSOR
PURSUANT TO THIS AGREEMENT.  LICENSOR ACKNOWLEDGES AND AGREES THAT IN THE EVENT
OF AN UNAUTHORIZED REPRODUCTION OR DISCLOSURE OF ANY CONFIDENTIAL INFORMATION OR
DATA SUBJECT TO THIS SECTION, LICENSEE WILL NOT HAVE AN ADEQUATE REMEDY AT LAW
AND THEREFORE INJUNCTIVE OR OTHER EQUITABLE RELIEF WOULD BE PROPER TO RESTRAIN
SUCH REPRODUCTION OR DISCLOSURE, THREATENED OR ACTUAL.


 


2.3           ALLEE AND LICENSOR EACH COVENANT AND AGREE THAT FOR A PERIOD OF
FIVE (5) YEARS FOLLOWING THE EFFECTIVE DATE, THEY SHALL NOT DEVELOP, SUPPORT,
MARKET, SELL, OR OTHERWISE PROMOTE, EITHER DIRECTLY OR INDIRECTLY, ANY PRODUCT
WITH SUBSTANTIALLY SIMILAR FUNCTIONALITY TO THE SOFTWARE IN THE FIELD OF TRAVEL
APPLICATIONS. SO LONG AS (AND ONLY SO LONG AS) ALLEE OWNS, CONTROLS AND MANAGES
LICENSOR, NOTHING IN THIS SECTION 2.3 SHALL PRECLUDE ALLEE OR LICENSOR FROM
DEVELOPING, MARKETING OR SUPPORTING SOFTWARE FOR VENUE-SPECIFIC TRAVEL
ATTRACTIONS. BY WAY OF EXAMPLE, LICENSOR WOULD HAVE THE ABILITY TO PERFORM
SOFTWARE SERVICES IN CONNECTION WITH CAMPGROUNDS, CONCERT HALLS, NATURE TOURS,
HISTORIC TOURS AND THE LIKE, BUT NOT IF COUPLED WITH OTHER TRAVEL APPLICATIONS.
BY WAY OF AMPLIFICATION, NOTHING HEREIN SHALL EVER PERMIT ALLEE OR LICENSOR
(DURING THE RESTRICTED PERIOD) TO PERFORM SOFTWARE SERVICES FOR AIRLINES (OTHER
THAN UNDER THE EXISTING LICENSE AGREEMENT) OR TRAVEL AGENCIES OR FOR ON-LINE
BOOKING SERVICES FOR AIR TRANSPORTATION, HOTELS, RENTAL CARS OR TRAVEL
PACKAGES.  FURTHER, ALLEE (BUT NOT LICENSOR) SHALL NOT BE PRECLUDED FROM
CONSULTING ON AN HOURLY FEE FOR SERVICE BASIS CONCERNING TRAVEL OR RESERVATION
MATTERS, BUT SHALL NOT BE PERMITTED TO SELL OR DEVELOP SOFTWARE IN THAT ROLE. 
ALLEE MAY ALSO REQUEST LICENSEE’S CONSENT TO OTHER ACTIVITIES NOT INTERFERING
WITH LICENSEE’S USE OR PLANNED USE OR MARKETING OF THE SOFTWARE, AND LICENSEE’S
CONSENT SHALL NOT BE UNREASONABLY WITHHELD.  AS A CONDITION TO PERMITTING
LICENSOR OR ALLEE TO PERFORM SERVICES WITHIN THE EXCEPTIONS PROVIDED IN THIS
SECTION 2.3, LICENSOR AND ALLEE SHALL BE REQUIRED TO REPORT TO LICENSEE MONTHLY
(OR AT SUCH OTHER INTERVALS TO WHICH PARTIES MAY AGREE) AS TO ALL ACTIVITIES
CONDUCTED BY LICENSOR OR ALLEE WITHIN SUCH EXCEPTIONS.


 


2.4           LICENSOR COVENANTS AND AGREES THAT FOR A PERIOD OF ONE (1) YEAR
FOLLOWING THE EFFECTIVE DATE (THE “TRANSITION PERIOD”), LICENSOR SHALL PROVIDE
LICENSEE WITH ONGOING SUPPORT IN CONNECTION WITH THE MAINTENANCE AND PROPER
PERFORMANCE OF THE SOFTWARE AND FOR THE CREATION AND PERFORMANCE OF ANY LICENSEE
DERIVATIVE WORKS THAT MAY BE DEVELOPED BY LICENSEE DURING THE TRANSITION PERIOD.
THE TERMS OF SUCH SUPPORT SHALL BE AS DESCRIBED IN EXHIBIT “B” ATTACHED HERETO
AND HEREBY MADE A PART HEREOF.

 

3

--------------------------------------------------------------------------------


 

2.5           Licensor agrees that Licensee (or Allegiant as its successor in
interest) will have the right to directly hire any personnel of Licensor without
any liability to Licensor whatsoever. Licensor acknowledges that Licensee (or
Allegiant) will likely offer employment to one or more of Licensor’s
programmers.

 


ARTICLE III
LICENSE FEE; DEFAULT


 


3.1           THE TOTAL FEE (THE “LICENSE FEE”) FOR THE LICENSE GRANTED
HEREUNDER SHALL BE SEVEN THOUSAND ONE HUNDRED FIFTY (7,150) SHARES (THE
ALLEGIANT SHARES”) OF ALLEGIANT TRAVEL COMPANY (“ALLEGIANT”). THE ALLEGIANT
SHARES SHALL BE ISSUED IN THE NAME OF LICENSOR UPON THE EXECUTION OF THIS
AGREEMENT. LICENSOR ACKNOWLEDGES THE ALLEGIANT SHARES ARE NOT REGISTERED UNDER
FEDERAL OR STATE SECURITIES LAWS AND LICENSOR WILL NOT BE ABLE TO RESELL THE
ALLEGIANT SHARES WITHOUT REGISTRATION UNDER FEDERAL AND APPLICABLE STATE
SECURITIES LAWS OR WITHOUT AN EXEMPTION THEREFROM.


 


3.2           THE FOLLOWING RIGHTS AND OBLIGATIONS OF THE RESPECTIVE PARTIES
SHALL SURVIVE TERMINATION UNDER THIS ARTICLE III:


 


(A)           THE REPRESENTATIONS AND WARRANTIES OF LICENSOR UNDER ARTICLE IV
SHALL SURVIVE AND CONTINUE AND SHALL BIND LICENSOR AND ITS LEGAL
REPRESENTATIVES, SUCCESSORS, HEIRS AND ASSIGNS; AND


 


(B)           SUBLICENSES GRANTED BY LICENSEE PURSUANT TO THIS AGREEMENT PRIOR
TO THE DATE OF TERMINATION SHALL CONTINUE IN EFFECT.


 


3.3           THIS AGREEMENT SHALL HAVE AN INDEFINITE TERM, SHALL NOT BE
TERMINABLE AND SHALL REMAIN IN FULL FORCE AND EFFECT PERPETUALLY.


 


ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF LICENSOR


 

Licensor makes the following representations and warranties to Licensee:

 


4.1           LICENSOR IS A DULY ORGANIZED CORPORATION, VALIDLY EXISTING AND IN
GOOD STANDING UNDER THE LAWS OF THE STATE OF CALIFORNIA, AND HAS ALL REQUISITE
POWER AND AUTHORITY TO OWN, LEASE AND OPERATE ITS PROPERTIES AND TO CARRY ON ITS
BUSINESS AS NOW BEING CONDUCTED.


 


4.2           LICENSOR HAS FULL POWER AND AUTHORITY TO ENTER INTO THIS AGREEMENT
AND TO CARRY OUT THE TRANSACTIONS CONTEMPLATED HEREBY.  THE EXECUTION, DELIVERY
AND PERFORMANCE OF THIS AGREEMENT HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY
CORPORATE ACTION ON THE PART OF LICENSOR.  THIS AGREEMENT HAS BEEN DULY AND
VALIDLY EXECUTED AND DELIVERED BY LICENSOR, AND CONSTITUTES THE LEGAL, VALID AND
BINDING OBLIGATION OF LICENSOR, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS.  THE
EXECUTION, DELIVERY AND PERFORMANCE BY LICENSOR OF THIS AGREEMENT AND ALL OTHER
INSTRUMENTS, AGREEMENTS, CERTIFICATES AND DOCUMENTS CONTEMPLATED HEREBY (A) DO
NOT, AND WILL NOT, VIOLATE OR CONFLICT WITH ANY PROVISION OF THE ARTICLES OF
INCORPORATION, BYLAWS OR OTHER GOVERNING DOCUMENTS

 

4

--------------------------------------------------------------------------------


 


OF LICENSOR; (B) DO NOT, AND WILL NOT, VIOLATE OR CONSTITUTE A DEFAULT UNDER ANY
LAW OR ANY CONTRACT TO WHICH LICENSOR IS A PARTY, OR BY WHICH LICENSOR OR THE
SOFTWARE IS BOUND; (C) WILL NOT RESULT IN THE CREATION OF ANY LIEN UPON THE
SOFTWARE; AND (D) TO THE BEST OF LICENSOR’S KNOWLEDGE, DO NOT, AND WILL NOT,
CONSTITUTE AN INFRINGEMENT OR OTHER VIOLATION OF ANY COPYRIGHT, TRADE SECRET,
TRADEMARK, PATENT, INVENTION, PROPRIETARY INFORMATION, NON-DISCLOSURE OR OTHER
RIGHTS OF ANY THIRD PARTY.  NO NOTICE TO, FILING WITH, AUTHORIZATION OF,
EXEMPTION BY, OR CONSENT OF ANY PERSON IS REQUIRED IN ORDER FOR LICENSOR TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY.


 


4.3           LICENSOR HAS PROVIDED ALL VERSIONS, MODIFICATIONS, MODULES AND
PORTIONS OF THE SOFTWARE TO LICENSEE, INCLUDING ALL MANUALS, WORK PAPERS AND
OTHER DOCUMENTS AND ELECTRONIC INFORMATION RELATED TO THE SOFTWARE.


 


4.4           TO THE BEST OF LICENSOR’S KNOWLEDGE, THE SOFTWARE IS MERCHANTABLE
AND FIT FOR THE PARTICULAR PURPOSES FOR WHICH IT IS INTENDED AND OPERATES
SUBSTANTIALLY IN ACCORDANCE WITH THE SPECIFICATIONS CONTAINED IN THE
DOCUMENTATION.


 


4.5           LICENSOR HAS GOOD AND MARKETABLE TITLE TO THE SOFTWARE, FREE AND
CLEAR OF ALL LIENS.


 


4.6           TO THE BEST OF LICENSOR’S KNOWLEDGE, THERE ARE NO AGREEMENTS OR
CONTRACTS, WHETHER OR NOT IN WRITING, TO WHICH LICENSOR IS A PARTY WHICH MAY: 
(I) CONTAIN PROVISIONS RESTRICTING AND/OR AFFECTING THE DEVELOPMENT,
DISTRIBUTION, USE, MARKETING OR SALES OF PRODUCTS OR SERVICES RELATING TO THE
SOFTWARE; (II) INVOLVE ANY JOINT VENTURE, PARTNERSHIP, LICENSE OR OTHER
ARRANGEMENT THROUGH WHICH ANOTHER PARTY HAS ANY OWNERSHIP OR USE RIGHTS IN THE
SOFTWARE; (III) IDENTIFY THE SOFTWARE FOR SECURITY AGAINST A DEBT OR OBLIGATION;
OR (IV) REQUIRE THE DISCLOSURE OF THE SOFTWARE’S SOURCE OR OBJECT CODE OR A
PORTION THEREOF.


 


4.7           THERE IS NO ACTION, SUIT, PROCEEDING, OR INVESTIGATION PENDING OR,
TO THE BEST OF LICENSOR’S KNOWLEDGE, THREATENED AGAINST LICENSOR THAT
(I) QUESTIONS THE RIGHT OF LICENSOR TO ENTER INTO THIS AGREEMENT OR TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, (II) QUESTIONS
LICENSOR’S OWNERSHIP OF THE SOFTWARE, OR (III) WOULD, IF DETERMINED ADVERSELY,
RESULT IN LICENSOR BEING DEEMED ANYTHING LESS THAN THE COMPLETE OWNER OF ALL
INTELLECTUAL PROPERTY RIGHTS IN THE SOFTWARE.  LICENSOR IS AWARE OF NO OTHER
LITIGATION, CLAIMS OR THREATENED CLAIMS PERTAINING TO THE SOFTWARE.


 


4.8           TO THE BEST OF LICENSOR’S KNOWLEDGE, LICENSOR HAS TAKEN
COMMERCIALLY REASONABLE STEPS IN ACCORDANCE WITH NORMAL INDUSTRY PRACTICE TO
PROTECT THE INTELLECTUAL PROPERTY CONTAINED IN THE SOFTWARE; PROVIDED, HOWEVER,
THAT LICENSEE RECOGNIZES THAT LICENSOR HAS NOT TAKEN STEPS TO COPYRIGHT THE
SOFTWARE.


 


4.9           TO THE BEST OF LICENSOR’S KNOWLEDGE, THE SOFTWARE DOES NOT
INFRINGE UPON, VIOLATE OR CONSTITUTE THE UNAUTHORIZED USE OF ANY RIGHTS OWNED OR
CONTROLLED BY ANY THIRD PARTY.


 


4.10         TO THE BEST OF LICENSOR’S KNOWLEDGE, NO THIRD PARTY IS
MISAPPROPRIATING, INFRINGING, DILUTING OR VIOLATING ANY INTELLECTUAL PROPERTY
CONTAINED IN THE SOFTWARE.  AT LICENSEE’S DIRECTION, LICENSOR WILL ENFORCE ALL
RIGHTS IT MAY HAVE AGAINST ANYONE WHO ACQUIRED ACCESS TO THE SOFTWARE THROUGH
LICENSOR.

 

5

--------------------------------------------------------------------------------


 


4.11         TO THE BEST OF LICENSOR’S KNOWLEDGE, THE SOFTWARE DOES NOT AND WILL
NOT CONTAIN ANY SOFTWARE ROUTINE, CODE OR INSTRUCTION, HARDWARE COMPONENT OR
COMBINATION OF THE ABOVE WHICH IS DESIGNED TO INTENTIONALLY DISABLE OR OTHERWISE
REPOSSESS THE SOFTWARE BY ELECTRONIC OR OTHER MEANS FOR ANY REASON.  TO THE BEST
OF LICENSOR’S KNOWLEDGE, THE SOFTWARE DOES NOT AND WILL NOT CONTAIN ANY SOFTWARE
ROUTINE, CODE OR INSTRUCTION, HARDWARE COMPONENT OR COMBINATION THEREOF
(COLLECTIVELY A “VIRUS”), THAT IS DESIGNED TO (A) PERMIT UNAUTHORIZED ACCESS TO
ANY OF THE END-USER’S COMPUTER SYSTEMS; OR (B) DISABLE, DELETE, MODIFY, DAMAGE
OR ERASE SOFTWARE, HARDWARE OR DATA.  THE TERM “VIRUS” IS INTENDED TO INCLUDE,
BUT IS NOT LIMITED TO, COMPONENTS THAT ARE COMMONLY REFERRED TO AS “VIRUSES,”
“BACK DOORS,” “TIME BOMBS,” “TROJAN HORSES,” “WORMS,” OR “DROP DEAD DEVICES.”


 


4.12         THE SOFTWARE WAS EITHER (I) DEVELOPED BY LICENSOR; OR
(II) DEVELOPED BY INDEPENDENT CONTRACTORS WHO HAVE ASSIGNED THEIR RIGHTS TO
LICENSOR PURSUANT TO WRITTEN AGREEMENTS.  TO THE BEST OF LICENSOR’S KNOWLEDGE,
THE SOFTWARE DOES NOT CONTAIN ANY PROGRAMMING CODE, DOCUMENTATION OR OTHER
MATERIALS OR DEVELOPMENT ENVIRONMENTS THAT EMBODY INTELLECTUAL PROPERTY RIGHTS
OF ANY PERSON OTHER THAN LICENSOR, EXCEPT FOR SUCH MATERIALS OR DEVELOPMENT
ENVIRONMENTS OBTAINED BY LICENSOR FROM OTHER PERSONS WHO MAKE SUCH MATERIALS OR
DEVELOPMENT ENVIRONMENTS GENERALLY AVAILABLE TO ALL INTERESTED PURCHASERS OR
END-USERS ON STANDARD COMMERCIAL TERMS WITHOUT LIMITATIONS ON USE, MODIFICATIONS
OR COMMERCIALIZATION.  LICENSOR AGREES TO NOTIFY LICENSEE PROMPTLY OF THE
CIRCUMSTANCES SURROUNDING ANY UNAUTHORIZED POSSESSION, USE OR KNOWLEDGE OF ANY
PART OF THE SOFTWARE OR PHYSICAL EMBODIMENTS THEREOF, THE DOCUMENTATION OR OTHER
INFORMATION LICENSED TO LICENSEE PURSUANT TO THIS AGREEMENT.


 


ARTICLE V
INDEMNIFICATION


 


5.1           LICENSOR AGREES TO INDEMNIFY AND DEFEND LICENSEE AND ITS
AFFILIATES (AS WELL AS LICENSEE’S AND SUCH AFFILIATES’ RESPECTIVE DIRECTORS,
OFFICERS, AGENTS AND EMPLOYEES) (EACH AN “INDEMNIFIED PARTY” AND COLLECTIVELY
THE “INDEMNIFIED PARTIES”) AGAINST, AND AGREES TO HOLD THEM HARMLESS FROM, ANY
LOSSES INCURRED OR SUFFERED BY THE LICENSEE RELATING TO OR ARISING OUT OF ANY OF
THE FOLLOWING:


 


(A)           ANY BREACH OF OR INACCURACY IN ANY REPRESENTATION OR WARRANTY MADE
BY LICENSOR PURSUANT TO THIS AGREEMENT OR ANY CERTIFICATE, DOCUMENT, WRITING OR
INSTRUMENT DELIVERED BY LICENSOR PURSUANT TO THIS AGREEMENT;


 


(B)           ANY BREACH OF OR FAILURE BY LICENSOR TO PERFORM ANY COVENANT OR
OBLIGATION OF LICENSOR SET OUT IN THIS AGREEMENT; AND


 


(C)           ANY ALLEGED, CONTINGENT OR ABSOLUTE DEBT, CLAIM, OBLIGATION OR
OTHER LIABILITY OF LICENSOR.


 


5.2           THE INDEMNIFIED PARTY SHALL GIVE PROMPT NOTICE TO LICENSOR, IN
ACCORDANCE WITH THE TERMS OF SECTION 6.2, OF THE ASSERTION OF ANY CLAIM, OR THE
COMMENCEMENT OF ANY SUIT, ACTION OR PROCEEDING IN RESPECT OF WHICH INDEMNITY MAY
BE SOUGHT HEREUNDER (AN “ACTION”), SPECIFYING WITH REASONABLE PARTICULARITY THE
BASIS THEREFOR AND GIVING LICENSOR SUCH INFORMATION WITH RESPECT THERETO AS
LICENSOR MAY REASONABLY REQUEST (BUT THE GIVING OF SUCH NOTICE SHALL NOT BE A
CONDITION PRECEDENT TO INDEMNIFICATION HEREUNDER).  LICENSOR MAY, AT ITS OWN
EXPENSE, (A) PARTICIPATE IN AND (B) UPON NOTICE TO THE INDEMNIFIED PARTY AND
LICENSOR’S WRITTEN AGREEMENT THAT THE INDEMNIFIED PARTY IS ENTITLED TO
INDEMNIFICATION PURSUANT TO SECTION 5.1 FOR LOSSES ARISING OUT OF SUCH ACTION,

 

6

--------------------------------------------------------------------------------


 


AT ANY TIME DURING THE COURSE OF ANY ACTION, ASSUME THE DEFENSE THEREOF;
PROVIDED, THAT (V) LICENSOR’S COUNSEL IS REASONABLY SATISFACTORY TO THE
INDEMNIFIED PARTY; (W) LICENSOR’S COUNSEL’S REPRESENTATION OF BOTH LICENSOR AND
THE INDEMNIFIED PARTY WILL NOT RESULT IN A CONFLICT OF INTEREST; (X) THE
INDEMNIFIED PARTY IS REASONABLY SATISFIED THAT LICENSOR HAS THE FINANCIAL
ABILITY TO SATISFY ANY JUDGMENT THAT MAY BE AWARDED PURSUANT TO SUCH ACTION;
(Y) LICENSOR SHALL THEREAFTER CONSULT WITH THE INDEMNIFIED PARTY UPON THE
INDEMNIFIED PARTY’S REQUEST FOR SUCH CONSULTATION FROM TIME TO TIME WITH RESPECT
TO SUCH ACTION; AND (Z) LICENSOR SHALL THEREAFTER DILIGENTLY PURSUE THE DEFENSE
OF SUCH ACTION.  IF LICENSOR ASSUMES SUCH DEFENSE ON SUCH TERMS, THE INDEMNIFIED
PARTY SHALL HAVE THE RIGHT (BUT NOT THE DUTY) TO PARTICIPATE IN THE DEFENSE
THEREOF AND TO EMPLOY COUNSEL, AT ITS OWN EXPENSE, SEPARATE FROM THE COUNSEL
EMPLOYED BY LICENSOR.  IF LICENSOR DOES NOT ASSUME SUCH DEFENSE ON SUCH TERMS,
THE INDEMNIFIED PARTY SHALL HAVE THE RIGHT (BUT NOT THE DUTY) TO ASSUME THE
DEFENSE OF SUCH ACTION AT LICENSOR’S EXPENSE.  WHETHER OR NOT LICENSOR CHOOSES
TO DEFEND OR PROSECUTE ANY SUCH ACTION, ALL OF THE PARTIES HERETO SHALL
COOPERATE IN THE DEFENSE OR PROSECUTION THEREOF.  IN THE EVENT THAT LICENSOR
ELECTS NOT TO ASSUME THE DEFENSE OF ANY ACTION, SUCH ELECTION SHALL NOT RELIEVE
LICENSOR OF ITS OBLIGATIONS HEREUNDER.


 


5.3           NO PARTY SHALL SETTLE OR COMPROMISE ANY CLAIM, SUIT, ACTION OR
PROCEEDING WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY, WHICH SHALL NOT
BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED.  ANY SETTLEMENT OR COMPROMISE
MADE OR CAUSED TO BE MADE BY THE INDEMNIFIED PARTY OR LICENSOR, AS THE CASE MAY
BE, OF ANY SUCH CLAIM, SUIT, ACTION OR PROCEEDING OF THE KIND REFERRED TO IN
SECTION 5.2 SHALL ALSO BE BINDING UPON LICENSOR OR THE INDEMNIFIED PARTY, AS THE
CASE MAY BE, IN THE SAME MANNER AS IF A FINAL JUDGMENT OR DECREE HAD BEEN
ENTERED BY A COURT OF COMPETENT JURISDICTION IN THE AMOUNT OF SUCH SETTLEMENT OR
COMPROMISE.


 


5.4           SHOULD ANY PART OF THE SOFTWARE, OR THE OPERATION THEREOF, BECOME
OR IN LICENSEE’S REASONABLE OPINION BE LIKELY TO BECOME, THE SUBJECT OF A CLAIM,
LICENSOR SHALL HAVE THE OBLIGATION, AT LICENSOR’S EXPENSE, TO EITHER (I) PROCURE
FOR THE LICENSEE THE RIGHT TO CONTINUE USING AND COPYING SUCH PART OF THE
SOFTWARE, OR (II) REPLACE OR MODIFY SUCH PART OF THE SOFTWARE SO THAT IT BECOMES
NON-INFRINGING.


 


ARTICLE VI
MISCELLANEOUS


 


6.1           THIS AGREEMENT MAY NOT BE AMENDED, MODIFIED OR SUPPLEMENTED UNLESS
SUCH AMENDMENT IS IN WRITING AND DULY EXECUTED BY THE PARTIES.  NO APPROVAL,
CONSENT OR WAIVER WILL BE ENFORCEABLE UNLESS SIGNED BY THE GRANTING PARTY. 
FAILURE TO INSIST ON STRICT PERFORMANCE OR TO EXERCISE A RIGHT WHEN ENTITLED
DOES NOT PREVENT A PARTY FROM DOING SO LATER FOR THAT BREACH OR A FUTURE ONE.


 


6.2           ANY NOTICE, REQUEST, INSTRUCTION OR OTHER DOCUMENT TO BE GIVEN
HEREUNDER BY A PARTY HERETO SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN
GIVEN, (A) WHEN RECEIVED IF GIVEN IN PERSON, (B) ON THE DATE OF TRANSMISSION IF
SENT BY TELEX, TELECOPY OR OTHER WIRE TRANSMISSION OR (C) THREE (3) BUSINESS
DAYS AFTER BEING DEPOSITED IN THE MAIL, CERTIFIED OR REGISTERED MAIL, POSTAGE
PREPAID:

 

7

--------------------------------------------------------------------------------


 

If to Licensor or Allee, to:

 

CMS Solutions, Inc.

2727 N. Grove Industrial

Fresno, California  93727

Attn:  Mitchell Allee

 

With a copy to:

 

Caswell, Bell & Hillison, LLP

5200 N. Palm Avenue, Suite 211

Fresno, California 93704

Attn:  James Bell, Esq.

 

If to Licensee, to:

 

RPW Consolidated Information Systems Incorporated

1100 Peaked Hill Road

Bristol, NH  03222

Attn:  Rob Wilson

 

With copies to:

 

Allegiant Travel Company

8360 S. Durango Drive

Las Vegas, NV 89113

Attn:  Maurice J. Gallagher, Jr.

 

And also to:

 

Ellis Funk, P.C.

3490 Piedmont Road, Suite 400

Atlanta, GA  30305

Attn:  Robert B. Goldberg, Esq.

 

or to such other individual or address as a party hereto may designate for
itself by notice given as herein provided.

 


6.3           THIS AGREEMENT MAY BE EXECUTED SIMULTANEOUSLY IN COUNTERPARTS,
EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH TOGETHER SHALL
CONSTITUTE ONE AND THE SAME INSTRUMENT.  THIS AGREEMENT MAY BE SIGNED BY THE
PARTIES IN SEPARATE COUNTERPARTS, WITH THE SAME EFFECT AS IF ALL PARTIES SIGNED
THE SAME COUNTERPART.  A COUNTERPART SIGNED BY A PARTY AND TRANSMITTED TO
ANOTHER PARTY BY FACSIMILE WILL HAVE THE SAME EFFECT AS THE DELIVERY OF THE
ORIGINAL COUNTERPART.


 


6.4           LICENSOR IS AND SHALL BE AN INDEPENDENT CONTRACTOR TO LICENSEE,
AND NOTHING HEREIN SHALL BE DEEMED TO CAUSE THIS AGREEMENT TO CREATE AN AGENCY,
PARTNERSHIP, OR JOINT VENTURE BETWEEN THE PARTIES.  NOTHING IN THIS AGREEMENT
SHALL BE INTERPRETED OR CONSTRUED AS CREATING OR ESTABLISHING THE RELATIONSHIP
OF EMPLOYER AND EMPLOYEE BETWEEN LICENSEE AND EITHER LICENSOR OR ANY EMPLOYEE OR
AGENT OF LICENSOR.

 

8

--------------------------------------------------------------------------------


 


6.5           THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA APPLICABLE TO CONTRACTS
EXECUTED IN AND PERFORMED ENTIRELY WITHIN THAT STATE.


 


6.6           THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF
THE PARTIES HERETO AND THEIR RESPECTIVE HEIRS, PERSONAL REPRESENTATIVES,
SUCCESSORS AND ASSIGNS.  NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE
CONTRARY, LICENSEE SHALL BE PERMITTED TO TRANSFER (BY MERGER OR OTHERWISE) ALL
OF ITS RIGHT, TITLE AND INTEREST IN THIS AGREEMENT TO ALLEGIANT OR AN AFFILIATED
ENTITY.  IN THAT REGARD, ALLEGIANT (OR ITS AFFILIATE) SHALL BE A THIRD PARTY
BENEFICIARY OF THIS AGREEMENT, ENTITLED TO ENFORCE ANY PROVISIONS HEREOF TO THE
SAME EXTENT AS LICENSEE, WITH OR WITHOUT LICENSEE’S INVOLVEMENT IN SUCH
ENFORCEMENT PROCEEDINGS.  UPON SUCH TRANSFER AND ASSIGNMENT, ALLEGIANT SHALL
SUCCEED TO ALL RIGHTS OF LICENSEE HEREUNDER, INCLUDING, BUT NOT LIMITED TO,
LICENSEE’S RIGHTS TO INDEMNIFICATION PURSUANT TO SECTION 5.1 HEREOF.


 


6.7           THIS AGREEMENT SETS FORTH THE ENTIRE AGREEMENT AND UNDERSTANDING
OF THE PARTIES IN RESPECT TO THE TRANSACTIONS CONTEMPLATED HEREBY AND SUPERSEDES
ALL PRIOR AGREEMENTS, ARRANGEMENTS AND UNDERSTANDINGS RELATING TO THE SUBJECT
MATTER HEREOF AND IS NOT INTENDED TO CONFER UPON ANY OTHER PERSON ANY RIGHTS OR
REMEDIES HEREUNDER.  THERE HAVE BEEN NO REPRESENTATIONS OR STATEMENTS, ORAL OR
WRITTEN, THAT HAVE BEEN RELIED ON BY ANY PARTY HERETO, EXCEPT THOSE EXPRESSLY
SET FORTH IN THIS AGREEMENT.


 

6.8           Subject to the terms and conditions expressly set forth herein,
the parties hereto shall use their best commercially reasonable efforts to do
and perform or cause to be done and performed all further acts required hereby,
and in that connection shall execute and deliver all other agreements,
certificates, instruments or documents, as the other party may reasonably
request in order to promote and effectuate the intent and purpose of this
Agreement and the consummation of the exclusive license contemplated hereby. 
Neither party hereto shall voluntarily undertake any course of action
inconsistent with the performance or satisfaction of the requirements applicable
to it set forth in this Agreement, and each party shall promptly do all such
acts and take all such measures as may be appropriate to enable it to perform as
early as practicable the obligations herein required to be performed by it.

 


6.9           THE PARTIES ACKNOWLEDGE AND AGREE THAT EACH OF THEM HAVE
PARTICIPATED IN THE DRAFTING OF THIS AGREEMENT AND THAT THIS AGREEMENT HAS BEEN
REVIEWED BY THE RESPECTIVE LEGAL COUNSEL FOR SUCH PARTIES AND THAT THE NORMAL
RULE OF CONSTRUCTION TO THE EFFECT THAT ANY AMBIGUITIES ARE TO BE RESOLVED
AGAINST THE DRAFTING PARTY SHALL NOT BE APPLIED TO THE INTERPRETATION OF THIS
AGREEMENT.  NO INFERENCE IN FAVOR OF, OR AGAINST, ANY PARTY SHALL BE DRAWN FROM
THE FACT THAT ONE PARTY HAS DRAFTED ANY PORTION OF THIS AGREEMENT.


 


6.10         ALL EXHIBITS REFERRED TO IN THIS AGREEMENT ARE HEREBY MADE A PART
HEREOF AND INCORPORATED HEREIN BY REFERENCE.


 


6.11         WHENEVER POSSIBLE EACH PROVISION AND TERM OF THIS AGREEMENT SHALL
BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER APPLICABLE LAW,
BUT IF ANY PROVISION OR TERM OF THIS AGREEMENT SHALL BE HELD TO BE PROHIBITED BY
OR INVALID UNDER SUCH APPLICABLE LAW, OR DETERMINED TO BE VOID OR UNENFORCEABLE
FOR ANY REASON, THEN SUCH PROVISION OR TERM SHALL BE INEFFECTIVE ONLY TO THE
EXTENT OF SUCH PROHIBITION, INVALIDITY OR UNENFORCEABILITY, WITHOUT

 

9

--------------------------------------------------------------------------------


 


INVALIDATING OR AFFECTING IN ANY MANNER WHATSOEVER THE REMAINDER OF SUCH
PROVISION OR TERM OR THE REMAINING PROVISIONS OR TERMS OF THIS AGREEMENT, AND
THE PROHIBITED, INVALID OR UNENFORCEABLE PROVISION SHALL BE MODIFIED TO THE
MINIMUM EXTENT NECESSARY TO MAKE IT PERMISSIBLE, VALID AND ENFORCEABLE, UNLESS
THE RESULT OF ANY SUCH INVALIDITY OR UNENFORCEABILITY SHALL BE TO CAUSE A
MATERIAL FAILURE OF CONSIDERATION TO THE PARTY SEEKING TO SUSTAIN THE VALIDITY
OR ENFORCEABILITY OF THE SUBJECT PROVISION.


 

IN WITNESS WHEREOF, the parties have executed and caused this Agreement to be
executed and delivered on the date first above written.

 

 

LICENSEE:

 

RPW Consolidated Information Systems Incorporated

 

 

 

 

 

By:

/s/ Robert P. Wilson, III

 

 

Robert Wilson, President

 

 

 

LICENSOR:

 

CMS Solutions, Inc.

 

 

 

 

 

By:

/s/ Mitchell Allee

 

 

Mitchell Allee, President

 

 

 

 

 

 

 

ALLEE:

 

 

 

 

 

/s/ Mitchell Allee

 

Mitchell Allee

 

10

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

Existing License Agreement

 

Pinnacle Airlines

 

11

--------------------------------------------------------------------------------


 

EXHIBIT “B”

 

Support Agreement

 

Transition Support to be provided by Licensor (CMS) in accordance with the
following:

 

1.             CMS shall guarantee Licensee up to 12 months of programming
support at a maximum of $50,000.00 per month.  The contracted support shall
provide Licensee with at least the same support level as has been provided by
CMS to Licensee over the previous two years; provided, however, that Allee shall
not be required to devote his personal time to the Licensee support.

 

2.             The support shall be provided by the same CMS personnel who have
supported Licensee’s system over the previous two years to the extent they
continue to work for CMS.  It is contemplated that the support will be provided
by four (4) programmers who will work essentially on a full-time basis in
support of Licensee’s applications.  If one or more of the programmers assigned
to Licensee’s support is no longer employed by CMS or is otherwise unable or
unwilling to provide such support, then CMS shall have the right to replace such
programmer with another programmer acceptable to Licensee, in its reasonable
discretion.  If CMS does not seek to replace a programmer or if the replacement
selected by CMS is not acceptable to Licensee, then the support payment shall be
reduced by $12,500.00 per month for each programmer no longer working on the
support for Licensee.

 

3.             Licensee will have the right to offer positions to CMS
programming staff.  Should a member of the current CMS staff accept a position
with Licensee, the monthly support rate will be reduced by $12,500.00 per staff
member hired by Licensee.

 

4.             Licensee shall have the right to reduce the level of support to
be provided by CMS upon sixty (60) days prior written notice, and the monthly
support rate shall be reduced proportionately upon the effective date of such
reduction.

 

5.             As a condition of the support contract, CMS agrees to assist in
bringing new Licensee programmers up to speed with existing software processes
being utilized in the development and maintenance of the Software provided that
CMS has personnel to provide this support (that is, CMS shall not be required to
employ additional personnel to provide the support).  CMS agrees to provide this
support in its Fresno office or in Licensee’s Las Vegas office as requested by
Licensee.  If Licensee requests services to be provided away from CMS’s office,
then Licensee shall reimburse CMS for reasonable

 

12

--------------------------------------------------------------------------------


 

out-of-pocket travel expenses incurred in connection with such services (subject
to Licensee’s policies for travel cost reimbursement).

 

6.             Once the monthly support rate has been reduced to zero, CMS shall
make available to Licensee support on an hourly basis and at an hourly support
rate provided that CMS has personnel to provide this support (that is, CMS shall
not be required to employ additional personnel to provide the support).  The
support rate would allow Licensee access to CMS programmers for additional
support at Licensee’s request.  The additional support would be billed at a rate
per hour as follows:

 

Programmer - $75.00 per hour

Consulting Level - $200.00 per hour (Mitch Allee)

Expenses for travel to be paid by Licensee

 

7.             Licensee shall have exclusive title to and use of all copyrights,
patents, trade secrets, or other intellectual property rights associated with
any programmed software, procedures, work-flow methods, reports, manuals, visual
aids, documentation, ideas, concepts, techniques, inventions, processes, or
works of authorship developed or created by CMS or its employees or contractors
as a part of the work for Licensee under this Support Agreement (“Work
Product”). Licensee shall have the sole right to obtain and to hold in its own
name copyright, patent, trademark, trade secret, and any other registrations, or
other such protection as may be appropriate to any Work Product, and any
extensions and renewals thereof. All such Work Product made as a part of the
services rendered under this Support Agreement shall, to the extent possible, be
deemed “works made for hire” within the meaning of the Copyright Act of 1976, as
amended (the “Copyright Act”). CMS hereby expressly disclaims any interest in
any and all Work Product.  To the extent that any Work Product is found as a
matter of law not to be a “work made for hire” under the Copyright Act, CMS
hereby assigns to Licensee the sole right, title and interest, including the
copyright, in and to all such Work Product, and all copies of them, without
further consideration.  For purposes of assignment of CMS’s copyright in such
Work Product, CMS hereby appoints Licensee as its attorney-in-fact for the
purpose of executing any and all documents relating to such assignment.  CMS
shall obtain specific agreement to the terms of this Section from each of its
employees and contractors assigned to perform services under this Support
Agreement.

 

The provisions of this Item 7 shall not be interpreted to expand the scope of
the license provided by CMS to Licensee under Article II of the Perpetual
Software License Agreement to which this Support Agreement is attached.

 

13

--------------------------------------------------------------------------------